Title: To George Washington from John V. Weylie, 11 March 1789
From: Weylie, John V.
To: Washington, George



Honoured Sir,
Alexandria 11th March [1789]

I have made bold to write these few lines to you to Thank you for my Education my Parents being Poor were unable to Give me much So that had it not been for your Generosity to Which I owe for my Learning I Might have remained without any all My life But since You have been so Bountiful to The Poor Inhabitants of this town As to set up A free School for the benifit of the poor Children Whose parents were not able to Give them a proper Education I being one of them that Reap the benifit of your bounty have here made bold to write this Letter to you for I understand you are going to New York therefore my Good wishes shall forever attend you for the Lord to bless you in your going out and in your coming in The prayers of all the poor Children in the free school as well as those of their parents Should be on you night and morning to protect you and your Lady from all perils and dangers, however Mine in particular shall be offered up to heaven for your safety for the Lord to vanquish all your Enemies in this world and to Crown you with everlasting life in the world to come I shall enlarge no farther but shall conclude by styling myself your most obedient most humble and most Devoted svt till death

John V. Weylie

